                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND

                                                            *
J&J SPORTS PRODUCTIONS, INC.,
                                                            *
             Plaintiff,
                                                            *
        v.                                                           Civil Action No. 8:18-cv-01283-PX
                                                            *
LACASA DEL MOFONGO LLC, et al.,
                                                            *
             Defendants.
                                                         ******

                                           MEMORANDUM OPINION

             Pending before the Court is Plaintiff J&J Sports Productions, Inc.’s (“J&J”) motion for

default judgment against Defendants LaCasa Del Mofongo LLC (“LaCasa”) and Domingo

Manana (“Manana”), seeking money damages. ECF No. 9. The issues are fully briefed, and the

Court now rules pursuant to Local Rule 105.6 as no hearing is necessary. For the reasons set

forth below, the Court grants Plaintiff’s motion for default judgment.

   I.              Background

             This case involves alleged violations of the Communications Act of 1934 arising from

the unlicensed televised exhibition of a boxing match. 47 U.S.C. § 605. J&J, a distributor of

sports and entertainment programming, avers that it held exclusive commercial distribution

rights to the Floyd Mayweather, Jr. v. Manny Pacquiao Championship Fight Program (the

“Program”), which took place on May 2, 2015. ECF Nos. 1 ¶15. J&J had entered into

sublicensing agreements with various commercial establishments such as bars and restaurants in

which J&J granted the rights to broadcast the Program. Id. ¶16. Defendants had no such

sublicensing agreement with J&J. ECF No. 9-4 at 2.1


             1
                 Defendant Manana owns and operates LaCasa restaurant. ECF No. 1 ¶¶13, 18-20.

                                                           1
         Tracy Green, a private investigator hired by J&J, declared via sworn affidavit to having

observed the Program’s broadcast while at LaCasa on May 2, 2015. ECF No. 1-1 at 2. Green

did not have to pay a cover charge to enter LaCasa, and during Green’s fifteen-minute stay,

Green saw about twenty-one to twenty-four customers at LaCasa, which has an estimated

maximum capacity of about fifty persons. Id. at 2-3. Green also saw thirteen televisions at

LaCasa. Id. at 2. According to J&J’s rate card for the Program, had J&J entered into a

sublicensing agreement with LaCasa, LaCasa would have owed J&J $3,000 based on a

“minimum capacity” of 1-100 persons. ECF No. 9-8.

         On May 1, 2018, J&J filed suit against Defendants, alleging violations of the

Communications Act of 1934, 47 U.S.C. § 605, and seeking a total of $170,000 in damages.

ECF No. 1. Defendants Manana and LaCasa were properly served on May 10, 2018, and May

13, 2018, respectively. ECF Nos. 4, 5. Defendants failed to respond to or otherwise contest

J&J’s claims. ECF No. 9-4 at 2. J&J therefore requested entry of default, which the clerk

entered on August 20, 2018. ECF No. 8. On August 21, 2018, J&J sent Defendants notice of the

entry of default by certified mail, to which Defendants did not respond. ECF No. 9-1. J&J now

moves for default judgment, requesting $3,000 in statutory damages, $9,000 in enhanced

damages, and $2,245 in attorneys’ fees and costs. ECF No. 9.

   II.      Standard of Review

         Pursuant to Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P.

55(a). Thereafter, the court may enter default judgment at J&J’s request and with notice to the

defaulting party. Fed. R. Civ. P. 55(b)(2). J&J, however, is not automatically entitled to default



                                                 2
judgment simply because the defendant has not responded. Rather, entry of default judgment is

left to the sound discretion of the court. See, e.g., Choice Hotels Int’l, Inc. v. Jai Shree

Navdurga, LLC, DKC 11-2893, 2012 WL 5995248, at *1 (D. Md. Nov. 29, 2012); see also

Choice Hotels Int’l, Inc. v. Austin Area Hospitality, Inc., TDC 15-0516, 2015 WL 6123523, at *1

(D. Md. Oct. 14, 2015). Although the United States Court of Appeals for the Fourth Circuit has

announced a “strong policy” in favor of deciding cases on their merits, United States v. Schaffer

Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993), a default judgment may be appropriate when a

party is unresponsive. S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005) (citing

Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)). “Upon [entry of] default, the well-pled

allegations in a complaint as to liability are taken as true, but the allegations as to damages are

not.” Lawbaugh, 359 F. Supp. 2d at 422.

   III.      Analysis

          The Court finds that default judgment is proper. Section 605 of the Communications Act

prohibits the unauthorized interception or receipt of certain radio communications, including

digital satellite television transmissions. 47 U.S.C. § 605; see also J & J Sports Prods., Inc. v.

Mayreal II, LLC, 849 F. Supp. 2d 586, 588 n.3 (D. Md. 2012). Accepting as true the Complaint

allegations, Defendants unlawfully intercepted and displayed the Program at LaCasa without

J&J’s authorization on May 2, 2015. Joe Hand Promotions, Inc. v. Md. Food & Entm’t, LLC,

No. CCB-11-3272, 2012 WL 5879127, at *4 (D. Md. Nov. 19, 2012). Accordingly, J&J has

established Defendants’ liability under § 605. Id.

          With regard to damages, 47 U.S.C. § 605(e)(3)(C)(i) allows J&J to recover either actual

damages or statutory damages for the unauthorized interception and distribution of radio

communications. J&J seeks statutory damages, and in support, relies on investigator Green’s



                                                  3
observations and the absence of a sublicensing agreement with Defendants authorizing

exhibition of the Program. Statutory damages should account for an approximation of the sum

lost to Plaintiff due to the violation. J & J Sports Prods. v. Mumford, No. DKC-10-2967, 2012

WL 6093897, at *2 (D. Md. Dec. 6, 2012). “Consistent with prior case law in this District, the

Court will accept the cost to purchase the Program as the direct loss to J & J Sports Productions.”

J & J Sports Prods., Inc. v. El Rodeo Restaurant, LLC. No. PJM-15-172, 2015 WL 3441995, at

*2 (D. Md. May 26, 2015). J&J approximates the rate it would have charged Defendants to

broadcast the Program, and submits a rate card to that effect to support its requested $3,000.

ECF Nos. 9 at 1, 1-1 at 11. Statutory damages in the amount of $3,000 is appropriate and the

Court will award it.

         In addition to statutory damages, J&J requests enhanced damages of $9,000. 2 Section

605(e)(3)(C)(ii) authorizes enhanced damages of up to $100,000 where “the violation was

committed willfully and for the purposes of direct or indirect commercial advantage or private

financial gain . . . .” ECF No. 9 at 2. To determine whether enhanced damages is appropriate,

courts consider any evidence of defendant’s willfulness, whether defendant engaged in repeated

violations over an extended period of time, the significance of the unlawful monetary gains, and

whether defendant advertised the broadcast or charged admission or premiums for food and

drinks. J&J Sports Prods., Inc. v. El Rodeo Restaurant, No. PJM 15-172, 2015 WL 3441995, at

*3 (D. Md. May 26, 2015).




         2
            Plaintiff also originally sought money damages for violations of 47 U.S.C. § 553, but has not renewed that
request in its motion for default judgment. Damages are not available under both 47 U.S.C. § 605 and § 553 for the
same conduct, as Plaintiff well knows, having filed roughly 54 cases in this district alleging facts similar to this case.
See, e.g., J & J Sports Productions, Inc. v. Intipuqueno, LLC., No. DKC 15-1325, 2016 WL 1752894 (D. Md. May
3, 2016) (“As explained in numerous prior opinions from judges in this district, however, “[g]enerally [ ] plaintiffs
cannot recover under both [§§ 605 and 553] for the same conduct [.]”).


                                                            4
         Here, the Court can easily conclude that the Defendant’s interception of the Program was

willful. ECF No. 1 ¶18. After all, “signals do not descramble spontaneously, nor do television

sets connect themselves to cable distribution systems.” J & J Sports Prods., Inc. v. Castro

Corp., No. 11-00188-AW, 2011 WL 5244440, at *4 (D. Md. Nov. 1, 2011) (quoting Time

Warner Cable v. Googies Luncheonette, Inc., 77 F. Supp. 2d 485, 490 (S.D.N.Y. 1999)).

However, no evidence exists that Defendants realized significant financial profit from

broadcasting the Program3 or had committed any other such violation before or since the

broadcast of the Program. In short, J&J has failed to demonstrate that enhanced damages are

appropriate. The Court therefore denies J&J’s request.

         J&J is entitled, however, to costs and reasonable attorneys’ fees as the prevailing party in

this action. See 47 U.S.C. § 605(e)(3)(B)(iii). “The party seeking fees bears the burden of

proving the reasonableness of the amount sought.” J & J Sports Prods. v. Mumford, No. DKC-

10-2967, 2013 WL 210623, at *2 (citing Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

243–44 (4th Cir. 2009)). J&J has submitted a detailed affidavit and a statement of costs and fees

totaling $2,245.00. See ECF Nos. 9-9, 9-10, 9-11. The Court finds that this amount is

reasonable because the hours expended are modest and the hourly rate is within the acceptable

range. Accordingly, J&J will be awarded attorneys’ fees and costs of $2,245.00.

   IV.          Conclusion

         For the foregoing reasons, Plaintiff’s motion for default judgment will be granted and

judgment will be entered in Plaintiff’s favor for $5,245.00. A separate Order follows.



11/19/2018                                                                             /S/
Date                                                                       Paula Xinis
                                                                           United States District Judge
         3
             In fact, J&J’s own investigator did not pay a cover to enter LaCasa.

                                                            5
